LICENSE AGREEMENT


BETWEEN


NU SKIN INTERNATIONAL, INC.


(COMPANY NO. 880564-0142)


AND


NU SKIN (MALAYSIA) SDN. BHD.


(COMPANY NO. 402787-V)

THIS LICENSE AGREEMENT (hereinafter, this “Agreement”) is entered into this 20th
day of June 2002 to be effective as of September 28, 2001 between NU SKIN
INTERNATIONAL, INC. (Company No. 880564-0142), a company organized under the
laws of the State of Utah, United States of America and having its principal
place of business at 75, West Center Street, Provo, Utah 84601, United States of
America (“NSI”), and NU SKIN (MALAYSIA) SDN. BHD. (Company No. 402787-V), a
corporation organized under the laws of Malaysia and having its registered
office at 6th Floor, Menara Boustead, 69, Jalan Raja Chulan, 50200 Kuala Lumpur,
Malaysia and a place of business at Office Lot 04-01, Level 4, PNB Darby Park
Retail, No. 10, Jalan Binjai, 50450 Kuala Lumpur (“NSMY”). Hereinafter NSI and
NSMY shall collectively be referred to as the “Parties” in this Agreement.


RECITALS

WHEREAS, NSI is engaged in the international distribution of various products
and related sales aids through a network of independent distributors and has
developed a sales compensation plan and related know-how and technology for the
distribution of such products and sales aids;

WHEREAS, NSMY desires to have the license and right to utilize NSI’s network of
independent distributors and NSI’s sales compensation system and related
know-how and technology to market and distribute products in Malaysia as more
fully described in this Agreement;


AGREEMENT

NOW THEREFORE, in consideration of the premises, the mutual promises, covenants,
and warranties hereinafter set forth and for other valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties agree as follows:


ARTICLE I
DEFINITIONS

For the purposes of this Agreement, unless the context otherwise requires or the
Parties otherwise agree within the terms of this Agreement, the following words,
terms and phrases shall have the meaning assigned to them respectively by this
Article I:

1.1  

“Affiliate” shall mean, with respect to any specified person, any other person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person.


1.2  

“Agreement” shall mean this License Agreement (together with any exhibits and
schedules), as the same may be modified, amended or supplemented from time to
time.


1.3  

“Starter Kit” shall mean those materials purchased by a NSI Independent
Distributor upon the execution of a Distributor Contract which explains the
Sales Compensation Plan and other NSI policies, procedures and programs, the
contractual relationship with NSI and the marketing support programs for the
Territory.


1.4  

“Commission Expense Percentage” shall mean the percentage determined and used by
NSI from time to time to calculate the Fixed Commission Expense as more fully
described in Article III.


1.5  

“Commission Payments” shall mean any and all monetary obligations due to any NSI
Independent Distributor accrued or payable under the terms of the Sales
Compensation Plan or any Distributor Contract, but specifically excluding any
Special Commission Payments.


1.6  

“Copyrights” shall mean the copyright in any and all protectable software,
programs, databases, source codes, applications, literature, marketing
materials, product information, and any other copyrightable material owned by
NSI or which NSI has a right to use, license or sub-license, relating directly
or indirectly to the Independent Distributor Network, Distributor Lists or the
Sales Compensation Plan.


1.7  

"Derivative Works and Work Product" shall mean:


  (i)

any and all derivative works and work product that is developed from or with the
Licensed Property or contains in any manner any portion of the Licensed
Property;


  (ii)

any changes, enhancements, or improvements to the Licensed Property; and


  (iii)

any other work product, information, research, trade secrets or intellectual or
intangible property, including all copyrights and patents related thereto,
created or developed by NSI or NSMY in connection with this Agreement or the
distribution of the Products relating to the Independent Distributor Network,
the Distributor Lists, the Sales Compensation Plan, Copyrights, and the
associated Know How, or the Products.


1.8  

“Distributor Contract” shall mean any contract with NSI pursuant to which NSI
authorizes a person to act as a distributor of Products.


1.9  

“Distributor Lists” shall mean any and all lists of present or future NSI
Independent Distributors (including those operating in Malaysia) expressed in
any medium or format, including any listing of individual or accumulated names,
addresses, identification numbers, telephone numbers, gender, sponsor name or
other personal information.


1.10  

“Fixed Commission Expense” shall mean, for any period, an amount equal to the
product of the Net Commissionable Sales multiplied by the Commission Expense
Percentage.


1.11  

"GAAP" shall mean general accepted accounting principles in the Federation of
Malaysia.


1.12  

“Global Commission Expense” shall mean all expenses of NSI incurred in
operating, managing, and executing the Sales Compensation Plan. These expenses
include, but are not limited to, amounts paid to NSI Independent Distributors as
Commission Payments as well as NSI’s operational costs associated with the
calculation of these monthly payments, but specifically exclude Special
Commission Payments.


1.13  

"Intercompany Agreements" shall mean the Trademark License Agreement between the
Parties, the Distribution Agreement between NSMY and Nu Skin Enterprises Hong
Kong, Inc. ("NSEHK"), the Management Services Agreement between NSMY and Nu Skin
International Management Group, Inc., and this Agreement.


1.14  

"Independent Distributor Network" shall mean the network of all NSI Independent
Distributors.


1.15  

“Know-How” shall mean any information, including, without limitation, any
commercial or business information, lists, marketing methods, marketing surveys,
processes, specifications, quality control reports, drawings, photographs, or
any other information owned by, leased or licensed to NSI, whether or not
considered proprietary, relating to the Independent Distributor Network, the
Distributor Lists, and the Sales Compensation Plan, which NSI makes available to
NSMY pursuant to this Agreement.


1.16  

"License Fee" shall mean the license fee determined in accordance with Section
2.6 of Article II.


1.17  

“License Fee Percentage” shall mean the percentage used to calculate the License
Fee as determined in accordance with Section 2.6 of Article II from time to
time.


1.18  

“Licensed Property” shall mean the Independent Distributor Network, the
Distributor Lists, the Sales Compensation Plan, the Copyrights, and the
associated Know-How, and all Derivative Works thereof.


1.19  

"Net Commissionable Sales" shall mean, for any period, the sum of:


  (A) 

the product of the number of Products sold by NSMY to NSI Independent
Distributors during such period multiplied by the applicable commissionable
portion of the price to NSI Independent Distributors for each such Product less
applicable sales and consumption taxes and returns or refunds reasonably
accepted and credited by NSMY during such period, and


  (B) 

the commissionable portion of any commissions received by NSMY with respect to
sales of third party products by NSI Independent Distributors in Malaysia, less
any returns, refunds or credits.


 

For purposes of the foregoing, “commissionable portion” shall mean that portion
of the price or commission on which a commission may be earned as determined
under the Sales Compensation Plan and the currency conversion methodology used
by NSI in connection with the calculation of Commission Payments for NSI
Independent Distributors on a global basis, as modified from time to time in
NSI’s sole discretion. The commissionable portion of such price or commission
shall be determined by NSI in its sole discretion from time-to-time.


1.20  

“NSI Confidential Information shall mean any and all information that is unique,
proprietary or competitively sensitive to the business of NSI and/or any
Affiliate of NSI which NSMY may obtain knowledge of or access to in connection
with its relationship with NSI and the transactions contemplated by the
Intercompany Agreements, including, but not limited to, information relating to
Products, the NSI Independent Distributors, NSI’s compensation or commission
systems or schemes, pricing methods, historical, current and projected financial
information, marketing information, and any and all information, technical data
or know-how related to any aspect of NSI’s business or technology including
data, know-how, formulae, designs, drawings, proposals, specifications, and the
terms of this Agreement.


1.21  

"NSI Independent Distributor" shall mean a person who has entered into a
Distributor Contract.


1.22  

“NSMY Confidential Information” shall mean any and all information that is
unique, proprietary or competitively sensitive to the business of NSMY which NSI
may obtain knowledge of or access to in connection with its relationship with
NSMY and the transactions contemplated by the Intercompany Agreements, but
specifically excluding the NSI Confidential Information.


1.23  

“NSMY Revenue” shall mean the gross revenue of NSMY (excluding applicable sales
and other consumption taxes and freight and revenue generated from the sale of
Business Portfolio) less any returns or refunds reasonably accepted and credited
by NSMY during such period, all as determined in accordance with GAAP.


1.24  

“Person” shall mean any individual, partnership, firm, corporation, joint
venture, limited liability company, association, trust, unincorporated
organization or other entity,


1.25  

“Products” shall mean any and all goods and services sold by NSI, NSEHK, NSMY or
any Affiliate of NSI, NSEHK or NSMY.


1.26  

“Resident NSI Independent Distributor” shall mean any NSI Independent
Distributor whose country of residence as shown on the records of NSI is in the
Territory.


1.27  

"Ringgit" or "RM" shall mean the lawful currency of the Territory.


1.28  

“Sales Compensation Plan” shall mean the method employed by NSI to calculate
Commission Payments paid to the Independent Distributor Network upon the sale of
Products, as it may be amended from time to time.


1.29  

“Special Commission Payments” shall mean commission and other incentive payments
paid to NSI Independent Distributors in connection with special promotions,
incentives and other programs adopted by NSI and/or NSMY which payments are
separate from the standard Commission Payments under the Sales Compensation
Plan.


1.30  

"Territory" shall mean the Federation of Malaysia.



ARTICLE II
GRANT OF LICENSE AND PARTIAL
ASSIGNMENT OF OBLIGATIONS; LICENSE FEES

2.1

Grant of License


 

Subject to the terms and conditions of this Agreement, NSI hereby grants to NSMY
a limited license to use, in accordance with this Agreement, the Licensed
Property in the Territory in connection with the promotion and sale of Products
procured from or through NSI or NSEHK or such other Products as may be approved
by NSI in writing. NSMY shall not have the right to grant any right, title, use
or sublicense for the Licensed Property, or otherwise assign its rights
hereunder without the prior written consent of NSI, which may be withheld or
granted with or without conditions in the sole discretion of NSI. NSMY is
prohibited from using the Licensed Property in connection with any Products that
are not procured from or through NSI or NSEHK or otherwise approved in advance
and in writing by NSI, in its sole and absolute discretion. NSMY’s right to use
or access the information or data-base relating to NSI Independent Distributors
comprised in the Licensed Property shall not include the right to access
commission information relating to NSI Independent Distributors whose current
residence, as indicated in the records of NSI, is outside the Territory. Except
to the extent permitted by NSI in its sole discretion, NSMY shall have no right
to use any information or data-base relating to any distributor who is not a
Resident NSI Independent Distributor.


2.2

NSI’s Interest in Licensed Property and Derivative Works and Work Product


 

Except for the limited rights granted herein for the term of this Agreement, NSI
hereby retains all rights and legal title to the Licensed Property and all
intellectual property rights related thereto for all purposes, including but not
limited to, the bringing or defending of any legal action in the Territory which
it deems reasonable to protect its rights therein. NSMY agrees to assist NSI in
any manner to protect NSI’s rights in the Licensed Property which NSI may
reasonably request. NSI shall reimburse NSMY for any third party costs incurred
by NSMY in providing such assistance. NSI shall also be the sole owner of all
Derivative Works and Work Product and NSMY shall execute such documents and take
such action as NSI may reasonably request to confirm such ownership. NSMY shall
not do any act that would or might invalidate or dilute NSI’s registration of,
or title to, the Licensed Property. NSMY shall not attempt to vary or cancel any
registration of the Licensed Property, shall not hold itself out as or represent
it is the owner of the Licensed Property, or assist any other person in any of
the foregoing. NSMY shall not combine the Licensed Property with any
intellectual property of NSMY in a manner that could create joint rights in the
Licensed Property.


2.3

NSMY’s Acknowledgment of Value of Licensed Property


 

NSMY recognizes and agrees that NSI has expended considerable time, effort and
financial resources to develop, maintain, and enhance the Licensed Property for
more than 15 years. NSMY further agrees it will derive a considerable benefit
from its use of the Licensed Property in the Territory and from NSI’s efforts
and expenditure in respect of the Licensed Property.


2.4

Warranty of Title


 

NSI hereby warrants and represents that it is the owner of, or has a valid
license to use or sublicense the Licensed Property, and to the best of its
knowledge and information no claim exists or has been made contesting NSI’s
ownership, title or right to use said Licensed Property.


2.5

Modifications


 

NSMY shall make no modification to the Licensed Property without the express,
prior written consent of NSI, which consent may be withheld or granted, with or
without conditions, at NSI’s sole and absolute discretion.


2.6

License Fee


 

As compensation for the exclusive license granted by this Agreement, NSMY shall
pay to NSI a License Fee equal to the product of the License Fee Percentage
multiplied by NSMY Revenue during the applicable measurement period. The initial
License Fee Percentage shall be established at four percent (4%) for the period
commencing on the date of this Agreement and ending on 31st December 2002. The
License Fee Percentage will be set for each subsequent calendar year commencing
year 2003 as set forth in this Section 2.6 of Article II. On or before November
1st following the end of the third quarter, NSMY shall prepare a report showing
an estimate of NSMY Revenue for the year (“Estimated NSMY Revenue”) setting
forth actual NSMY Revenue for the nine (9) month period ending on September 30
as determined in accordance with GAAP and projected NSMY Revenue for the last
three (3) months of the year as forecasted by NSMY. A preliminary License Fee
Percentage for the succeeding year (the “New Year”) shall be established at a
rate equal to the percentage in the table below corresponding to the total
amount of Estimated NSMY Revenue as determined above:


License Fee Percentage   NSMY Revenue       (Ringgit)   4% <     192,500,000  
5%   192,500,000     to    $1,925,000,000  

--------------------------------------------------------------------------------

6%   $1,925,000,000    to   $3,850,000,000   7%  
$3,850,000,000    to   $5,775,000,000   8% >     $5,775,000,000  

 

The new preliminary License Fee Percentage will take effect as of January 1st of
the New Year. On or before March 31 of the New Year, NSMY shall submit to NSI an
audited income statement for the preceding year. A final License Fee Percentage
for the New Year shall be established at a rate equal to the percentage set
forth in the table above corresponding to the total amount of actual NSMY
Revenue for the previous year. In the event the final License Fee Percentage for
the New Year is different from the preliminary License Fee Percentage, the
License Fee for the first two months of the New Year shall be recalculated using
the final License Fee Percentage. If such recalculation results in a License Fee
for such two month period that is less than the License Fee that was calculated
using the preliminary License Fee Percentage, NSMY may apply such difference as
an offset against future License Fees billed by NSI. In the event such
recalculation results in a License Fee for such two month period that is greater
than the License Fee calculated using the preliminary License Fee Percentage,
NSMY shall pay the difference to NSI on or before April 30th. The final License
Fee Percentage for the New Year shall be used to calculate the License Fee for
all the remaining months in the New Year. Either Party also may request a review
of the License Fee Percentage at any time it determines that a change in actual
NSMY Revenue warrants a review and an accompanying change in the License Fee
Percentage effective prior to the annual change described above. In the event of
such a request a procedure similar to that described above shall be used
utilizing actual revenue through the date of the request plus projected revenue
through the remainder of the year as forecasted by NSMY. The change shall be
effective as of the 1st day of the month following the month in which the review
takes place. Both parties agree to complete the review within 30 days following
the date of the request.


2.7

Payment of License Fee


     The procedures for payment of the License Fee payable hereunder are as
follows:

  2.7(a)

Within thirty (30) days following the close of each month, NSMY shall deliver to
NSI, by electronic transmission or such other medium as the Parties shall agree
to from time to time, a statement of the NSMY Revenue during such month in the
Territory and a computation of the License Fee payable under Section 2.6 of
Article II hereof. Concurrently with delivery of such statement, NSMY shall make
payment, in accordance with Section 4.1 of Article IV hereof, of such License
Fee less such withholding tax as may be chargeable on such License Fee.


  2.7(b)

For purposes of computing the License Fee, Products shall be considered sold
when recognized for accounting purposes as a sale by NSMY as per GAAP.



ARTICLE III
COMMISSION PAYMENTS

3.1

Commission Payments


 

NSMY confirms its knowledge of the provisions of the Distributor Contracts and
the Sales Compensation Plan and that NSI is obligated to make Commission
Payments to each NSI Independent Distributor based on the aggregate
Commissionable Sales by such NSI Independent Distributor and its downline
distributors globally (both in and outside the country of residence of such NSI
Independent Distributor). NSMY agrees to be responsible for and pay an amount
equal to the Fixed Commission Expense to NSI.


3.2

Payment Procedure


 

NSMY agrees to pay on behalf of NSI to NSI Resident Independent Distributors the
total Commission Payments to which they are entitled pursuant to their
Distributor Contracts (for sales both within and outside the Territory), whether
such Commission Payments are greater or less than the Fixed Commission Expense
for such month. The Parties further agree to settle the difference between the
amount of such Commission Payments paid by NSMY in each month and the Fixed
Commission Expense in such month. The procedures for such payment and settlement
are as follows:


 

3.2(a) 

Within eight (8) days following the close of each month, NSMY shall deliver to
NSI, by electronic transmission or such other medium as the Parties shall agree
to from time to time, a statement of NSMY’s Net Commissionable Sales during such
month (including details of the sales made to each NSI Independent Distributor
during such month) and of such other items as NSI shall reasonably request from
time to time (the “Detailed Sales Report”).


 

3.2(b) 

NSI shall use its commercially reasonable best efforts to deliver to NSMY, by
electronic transmission or such other medium as the Parties shall agree to from
time to time, by the later of twelve (12) days after receipt of the Detailed
Sales Report or twenty (20) days after the end of such month, a calculation of
the Commission Payments due to Resident NSI Independent Distributors under their
Distributor Contracts for such month (the “Monthly Commission Amount”), a
calculation of the Fixed Commission Expense for such month and such other items
as NSMY shall reasonably request from time to time (the “Commission Statement”).


 

3.2(c) 

By the later of thirty (30) days after receipt of the Commission Statement or
thirty (30) days after the end of such month, NSMY shall pay Commission Payments
due to the Resident NSI Independent Distributors. Concurrently with or promptly
after such payment NSMY shall:


  (i)

if the aggregate Monthly Commission Amounts paid to all Resident NSI Independent
Distributors is less than the Fixed Commission Expense for such month, pay to
NSI the deficiency in accordance with the procedures set forth in Section 4.1 of
Article IV hereof, or


  (ii)

if the aggregate Monthly Commission Amounts paid to all Resident NSI Independent
Distributors exceeds the Fixed Commission Expense for such month, issue an
invoice to NSI for reimbursement of such excess amount.


 

 

In the event NSMY shall have given NSI an invoice for reimbursement of excess
Commission Payments as set forth in Section 3.2(c)(ii)of Article III hereof, NSI
shall pay the amount so invoiced to NSMY pursuant to the procedures set forth in
this Section 4.1 of Article IV hereof within thirty (30) days after receipt
thereof. In lieu of making payment of the amount of excess Commission Payments
pursuant to the foregoing provisions, NSI shall be entitled to set off of such
amount against any License Fees or other monies payable by NSMY to NSI.


 

3.2(d) 

The Parties acknowledge that the initial Commission Expense Percentage to be
used in calculating the Fixed Commission Expense has been set on the basis of
NSI’s historical experience. The initial Commission Expense Percentage shall be
forty-three and one-half percent (43.5%). The Parties agree that the Commission
Expense Percentage used in calculating the Fixed Commission Expense shall remain
consistent with actual commission expense as a percentage of commissionable
sales of Products to NSI Independent Distributors globally plus the costs
incurred by NSI in calculating and administering the Commission Payments. The
initial Commission Expense Percentage may be changed by NSI at anytime to
reflect changes in the amount of actual Commission Expenses as a percentage of
total commissionable sales globally by providing thirty (30) days advance
written notice of any such change. Such change shall take effect on the date set
forth in such notice. NSMY shall have the right to request back-up to support
any such change in the percentage.



ARTICLE IV
PAYMENT TERMS

4.1

Payments to NSI


 

All amounts payable by NSMY to NSI under this Agreement shall be invoiced in
Ringgit and paid in US Dollars. For purposes of determining the US Dollar amount
thereof due and payable by NSMY to NSI, the License Fees and all other monies
computed in Ringgit payable by NSMY to NSI under this Agreement shall be
converted to US Dollars on the date payment is initiated at the selling rate for
US Dollars published on such date by such financial institution as is approved
by NSI in writing from time to time. NSMY shall cooperate in good faith with NSI
in timing payments so as to minimize any foreign exchange risks. Payments shall
be made either directly to NSI in immediately available funds by wire transfer
to an account designated by NSI or by such other means of payment acceptable to
NSI from time to time.


4.2

Payments to NSMY


 

All amounts payable by NSI to NSMY under this Agreement shall be paid in U.S.
Dollars. For the purposes of such payment, amounts stated in Ringgit shall be
converted at the buying rate for US Dollars published by ABN-AMRO Bank Berhad,
Kuala Lumpur on the date NSI initiates such payment. Payments shall be made
either directly to NSMY in immediately available funds by wire transfer to an
account designated by NSMY or by such other means of payment acceptable to NSMY
from time to time. NSMY shall work with and cooperate with NSI with respect to
the timing of payments in order to assist NSI in managing foreign currency
fluctuation risks.


4.3

Exchange Regulations


 

If NSMY shall be prevented by exchange regulation or restraint from making
payment of any sum due to NSI in US Dollars then NSMY shall make payment in such
other currency as may be selected by NSI and be permitted by exchange
regulations.


4.4

Default Rate


     Without limiting or prejudice to any of NSI’s other rights and remedies
under this Agreement:

 

4.4(a)

amounts due and outstanding under the terms of this Agreement and not paid
within sixty (60) days from the date on which such amount is due and payable in
accordance with the payment provisions herein, shall bear interest (both before
and after judgment) at the rate of ten percent (10%) per annum.


 

4.4(b) 

NSI may (but shall not be obligated to) waive, whether with conditions or
otherwise, its right to the payment of interest payable pursuant to Section
4.4(a) of Article IV hereof, whether in respect of all or some of the monies due
and payable from time-to-time by NSMY to NSI and for such period as NSI deems
appropriate in its absolute discretion.


4.5

Withholding Tax


 

NSMY shall make due payments to the Inland Revenue Board, Malaysia, of such
withholding tax (if any) as may be chargeable on and deducted from the License
Fee and any interest thereon payable hereunder and any other payments which may
be subject to withholding tax (if any) and shall furnish to NSI within fourteen
(14) days of each payment, a copy of the prescribed form for such payment and
NSMY’s letter to the Inland Revenue Board accompanying such payment. A copy of
the receipt issued to NSMY for each payment made as aforesaid shall be delivered
by NSMY to NSI within fourteen (14) days from NSMY’s receipt thereof.


4.6

No Set-Off


 

Subject to the provisions of Section 4.5 of Article IV hereof, all sums payable
by NSMY to NSI under this Agreement shall be paid without any set-off,
counter-claim, qualification, or condition whatsoever.


4.7

Records


 

Each Party shall keep complete and accurate records of its compliance with its
obligations under this Agreement and permit the other Party and its authorized
representatives (including auditors) to inspect and, if such other Party so
requires, to audit such records at all reasonable times.



ARTICLE V
CERTAIN OBLIGATIONS OF THE PARTIES
UNDER THE AGREEMENT

5.1

Certain Obligations, Rights and Duties of NSI


 

NSI agrees that, in addition to its other obligations under this Agreement, NSI
will maintain and provide support for the Sales Compensation Plan. NSI agrees,
among other things:


  5.1(a)

to maintain a computer system, including hardware, software, data links,
computer peripherals, printers, etc. to adequately fulfill NSI's obligations
under the Sales Compensation Plan;


  5.1(b)

to receive and approve or reject all distributor agreements submitted by
Resident NSI Independent Distributors;


 

5.1(c)  

to provide necessary training and support to NSMY relating to the Resident NSI
Independent Distributors, including information relating to training methods,
motivational strategies, convention and event planning, technical policies and
procedure knowledge, etc;


 

5.1(d) 

to receive and use NSMY’s sales information to compute the correct and
appropriate payments to the Resident NSI Independent Distributors as set forth
in Section 3.2(b) of Article III hereof;


  5.1(e)

to enforce its policy and procedures and, in consultation with NSMY, to
discipline NSI Independent Distributors as it deems necessary to help ensure
that the reputation of NSI is not damaged;


  5.1(f)

to maintain a record of the Distributor Contracts and, save for information
concerning Commission Payments and special Commission Payments by NSI to NSI
Independent Distributors whose country of residence, as shown in NSI’s records,
is not in the Territory, provide to NSMY, such information relating thereto as
NSMY may reasonably request; and


  5.1(g)

to perform any other function or provide the necessary support to comply with
the terms of this Agreement and to otherwise support and maintain the
Independent Distributor Network within the Territory.


5.2

Certain Obligations, Rights and Duties of NSMY


 

In addition to its other obligations under this Agreement NSMY agrees, among
other things:


 

5.2(a) 

to maintain, at its sole cost and expense, such facilities and other places of
business within the Territory necessary to effect the purposes and intentions of
this Agreement and to bear all costs and expenses it incurs in the negotiation,
memorialization, execution and performance of all leases, rentals, equipment,
salaries, taxes, licenses, insurance, permits, telephone, telegraph,
promotional, advertising, travel, accounting, legal and such similar expenses,
relating to the business of NSMY under the terms and conditions of this
Agreement, unless otherwise agreed in writing by the Parties;


  5.2(b)

to manage its business affairs in such a manner that the reputation of NSI is
not damaged;


  5.2(c)

to sell Business Portfolio to potential NSI Independent Distributors in
accordance with all applicable laws and industry standards;


 

5.2(d)

to collect requests for Distributor Contracts from potential NSI Independent
Distributors and forward these contracts to NSI in a timely manner (provided
that all such requests for Distributor Contracts shall be reviewed for
acceptance or rejection by NSI in the United States and in no instance shall
NSMY accept or reject such requests for Distributor Contracts,);


  5.2(e)

to lend assistance to NSI Independent Distributors in the Territory;


  5.2(f)

to transmit information regarding Net Sales to NSI Independent Distributors and
such other information as NSI may reasonably request;


  5.2(g)

to pay Commission Payments to Resident NSI Independent Distributors as set forth
in Article III hereof;


  5.2(h)

to use its best efforts to monitor the activities of Resident NSI Independent
Distributors;


 

5.2(i) 

to take any action against Resident NSI Independent Distributors for violation
of the terms and conditions of a Distributor Contract, NSI’s policies and
procedures, or any other rules and regulations of NSI or NSMY as NSI shall
reasonably request; and


 

5.2(j) 

to perform any other function or provide support as NSI shall reasonably request
to enable NSI to fully perform its obligations to NSI Independent Distributors
under the Sales Compensation Plan and their Distributor Contracts.


5.3

Board Representation


 

NSI shall be entitled to appoint a person selected by NSI to hold office as a
Director of NSMY and to remove such appointee at any time and to appoint another
in his stead. By its execution of this Agreement, NSMY confirms that its
shareholders have knowledge of NSI’s right of appointment described in this
Section 5.3 and that the shareholders of NSMY have entered into a shareholders
agreement whereby they have acknowledged and agreed to NSI’s right of
appointment aforesaid.



ARTICLE VI
BUSINESS PORTFOLIO SALES

6.1

Agreement to Purchase Business Portfolio


 

The Parties acknowledge that by this Agreement, NSMY is granted a license to use
the Licensed Property, including the Independent Distributor Network, in the
Territory. NSMY shall use its best efforts to support the development of the
Independent Distributor Network in the Territory by selling to potential NSI
Independent Distributors in the Territory, Business Portfolio which NSMY has
either:


  6.1(a)

purchased from NSI, or


 

6.1(b) 

has sourced and priced locally, or any part thereof, subject to NSI’s review,
approval and general supervision and in accordance with instructions and
specifications given by NSI.


6.2

Pricing


 

The Parties agree that the price of Business Portfolio shall be sold at such
prices as the Parties shall agree and as may be adjusted from time to time by
agreement between the Parties in writing.


6.3

Payment Method


 

NSMY shall pay in the manner set forth in Article III hereof, the prices stated
in the commercial invoices for Business Portfolio shipped under this Agreement
and all import and other duties and taxes chargeable thereon.


6.4

Quantities


 

NSMY agrees to purchase sufficient quantities of the Business Portfolio from NSI
to fill, in a timely manner, orders received from potential NSI Independent
Distributors in the Territory.


6.5

Quality of Business Portfolio


 

NSI shall use its best efforts to maintain and augment the quality, image and
value of the Business Portfolio such that Business Portfolio sold in the
Territory are consistent with the quality of those sold in the United States of
America.


6.6

Limited Warranty


 

NSMY shall work with NSI in connection with the development of the Business
Portfolio.


 

6.6(a)  

NSI shall have the right to grant final approval over each form of the Business
Portfolio proposed by NSMY.


 

6.6(b)  

NSI warrants that Business Portfolio sold to NSMY pursuant to this Agreement
will be consistent with the form of Business Portfolio most recently approved by
NSI and shall be free from defects subject to NSMY making a claim within the
time period described below.


 

6.6(c)  

If NSMY determines that any Business Portfolio supplied under this Agreement are
not consistent with the form of Business Portfolio most recently approved by NSI
or are materially defective in any manner, a claim for a refund of the price
paid must be made within forty-five (45) days from the day such Business
Portfolio are received in the Territory.


 

6.6(d)  

NSI agrees to refund, or credit the account of NSMY, for the purchase price of
such non-merchantable Business Portfolio provided that NSMY either returns the
non-conforming or defective Business Portfolio or destroys them as instructed by
NSI.


 

6.6(e)  

In the event no claim is made within such forty-five (45) days, NSI shall have
no obligation to provide a refund of the price paid.


 

6.6(f)  

Except as expressly provided in this Section 6.6 of Article VI hereof, no
representations or warranties by NSI may be implied or are given by NSI
regarding the Business Portfolio whether as to quality, merchantability, fitness
for a particular purpose or otherwise.



ARTICLE VII
GOVERNMENTAL APPROVALS, LAWS AND REGULATIONS

7.1

Government Approvals


 

NSMY agrees to obtain, or cause to be obtained, at its sole cost and expense,
any governmental approval and make, or cause to be made, any filings or
notifications required under all applicable laws, regulations and ordinances in
the Territory to enable this Agreement to become effective or to enable any
payment pursuant to the provisions of this Agreement to be made. NSMY agrees to
keep NSI informed of its progress in obtaining all such government approvals.


7.2

Compliance with Laws


 

Each Party agrees to refrain from any action that will cause the other Party to
be in violation of any applicable law, regulation, or ordinance of any
jurisdiction in the Territory or the United States or elsewhere or any
international convention or bilateral or multilateral treaty to which any
jurisdiction in the Territory or the United States is a signatory, including,
without limitation, the U.S. Foreign Corrupt Practices Act of 1977, the U.S.
Export Control Laws, and the U.S. Anti-Boycott laws.


7.3

Compliance of Licensed Property


 

NSI agrees to take, or cause to be taken, at its sole cost and expense, all
actions necessary to ensure the compliance of the Licensed Property with
applicable laws, regulations and ordinances in the Territory (including, without
limitation, direct selling laws). NSI agrees to keep NSMY informed of its
progress in obtaining all such government approvals.



ARTICLE VIII
TERM AND TERMINATION

8.1

Term


 

Subject to Section 8.2 hereof, this Agreement shall commence and take effect on
September 28, 2001, and the initial term shall end on December 31, 2004 unless
terminated earlier pursuant to the provisions of this Article VIII. This
Agreement, however, shall automatically renew for successive one (1) year terms
unless either (i) terminated by either Party by written notice given not less
than ninety (90) prior to the end of the current term of this Agreement, or (ii)
terminated in accordance with Sections 8.2 to 8.3 or 8.4 of Article VIII hereof.


8.2

Termination for Insolvency/Receivership


 

This Agreement may be terminated by either Party immediately or at any time
after the occurrence of any of the following events:


  8.2(a)

the other Party shall commence any case, proceeding or other action:


  (i)

under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, compensation or other relief with respect
to it or its debts, or


  (ii)

seeking the appointment of a receiver, trustee, custodian or other similar
action;


 

8.2(b) 

there shall be commenced against the other Party any case, proceeding or other
action of a nature referred to in Section 8.2(a) of Article VIII hereof which
either results in the entry of an order for relief or any such adjudication or
appointment or remains undismissed, undischarged or unbonded for a period of
ninety (90) days; or


 

8.2(c) 

if the other Party causes or allows a judgment in excess of ten percent (10%) of
its total assets as reflected on its most recent balance sheet to be entered
against it or involuntarily allows a lien, security interest, or other
encumbrance to attach to its assets to secure an amount in excess of ten percent
(10%) of its total assets.


8.3

Termination for Breach of this Agreement


 

8.3(a)  

This Agreement may be terminated immediately by NSI if NSMY fails to pay on due
date, any monies payable hereunder by NSMY to NSI and such failure continues for
a period of thirty (30) days from NSMY’s receipt of a written notice given by
NSI requiring such payment.


 

8.3(b)  

This Agreement may be terminated by either Party, if the other Party is in
default in the performance of any material obligation hereunder, other than
NSMY’s obligation to pay the monies referred to in Section 8.2(a), and such
default has not been cured within forty-five (45) days after receipt by the
defaulting Party of written notice of such default served by the defaulting
Party requiring such cure.


8.4

Termination for Breach of Shareholders Agreement/ Upon Termination of Other
Intercompany Agreements


     This Agreement may be terminated by NSI if:

 

8.4(a) 

any of the parties (other than Nu Skin Enterprises, Inc.) to the
Shareholders’Agreement by and between Nu Skin Enterprises, Inc. and the other
shareholders of NSMY’s parent/holding company Nu Skin Malaysia Holdings Sdn Bhd
(Company No. 552189-P) (“NSMH”), breaches such party’s obligations thereunder
and fails to cure such breach within thirty (30) days after its receipt of a
written notice of such breach is given by Nu Skin Enterprises, Inc., requiring
such cure;


  8.4(b)

the aforesaid Shareholders Agreement or any other(s) of the Intercompany
Agreements is/are terminated for any reason whatsoever;


 

8.4(c) 

by agreement between the parties to the aforesaid Shareholders Agreement, all of
the issued shares in NSMY are sold by NSMH to a third party or NSMY’s business
and assets are sold by NSMY to a third party;


  8.4(d)

Nu Skin Enterprises, Inc., NSI or other Affiliate of NSI ceases to hold,
directly or indirectly, an equity interest of at least thirty percent (30%) in
NSMY;


 

8.4(d) 

persons representing from time-to-time such of Nu Skin Enterprises, Inc., NSI or
other Affiliate of NSI as is the holder of an indirect thirty percent (30%)
equity interest in NSMY, cease (for any reason other than their removal by such
holder of an indirect thirty percent (30%) equity interest in NSMY) to hold
office as such number of directors of NSMY as constitute at least thirty percent
(30%) of the total number of NSMY’s Board of Directors.


8.5

Termination for Loss of NSMY’s Direct Sales License


 

NSI may terminate this Agreement if any license, government approval or
corporate authority necessary for NSMY to conduct business in the Territory as
contemplated by the Parties or the Intercompany Agreements is terminated, not
obtained or renewed, or otherwise expires.


8.6

Obligations of NSMY Upon Termination


 

If this Agreement is terminated by either Party, NSMY shall, notwithstanding any
other provision to the contrary herein, immediately pay all monies then
remaining unpaid and payable by NSMY to NSI whether or not such monies shall
then have become due for payment.


8.7

Survival of Obligations


 

The termination or expiration of this Agreement shall be without prejudice to
the rights and remedies of a Party in respect of any antecedent breach of this
Agreement. The obligations of a Party to pay any sums which are due and payable
as of the expiration or termination of this Agreement and its obligations under
Section 2.2 of Article II, under Article IX and under Article XI hereof shall
survive the expiration or termination of this Agreement.


8.8

Reversion of Rights


 

Upon termination of this Agreement, all rights and licenses herein granted to
NSMY shall immediately cease and shall revert to NSI, and NSMY shall cease
representing to any third party that it has any right to use the Licensed
Property.



ARTICLE IX
INFRINGEMENT; INDEMNIFICATION

9.1

No Known Claims


 

NSI hereby represents and warrants that, as of the date hereof and to the best
of its knowledge, there are no infringement or misappropriation suits pending or
filed or, to its knowledge, threatened against NSI within the Territory that
relate to the Licensed Property and NSI is not presently aware of any such
infringement or misappropriation.


9.2

Infringement Indemnity


 

NSI shall indemnify and hold NSMY harmless from and against all claims, actions,
suits, proceedings, losses, liabilities, costs, damages and attorneys’ fees in
respect of a third party claim alleging infringement or misappropriation by NSMY
in respect of its use of the Licensed Property in the Territory; provided that
NSMY shall give NSI prompt written notice of any claim, action, suit or
proceeding and without limiting the generality of Section 2.2 hereof of Article
II, shall cooperate with NSI in the defense of any such claim, action, suit or
proceeding.


9.3

Right to Select Counsel


 

    NSI shall have the right to select counsel in any such claim, action, suit
or proceeding.


9.4

Modification by NSI to Licensed Property


 

In the event that any such claim, action or proceeding is successful, NSI shall
use reasonable efforts to make such changes in the Licensed Property to permit
NSMY to continue to make use of the Licensed Property free and clear of all
infringement and misappropriation.


9.5

Notice by NSMY


 

NSMY shall give NSI prompt written notice of any infringement or
misappropriation of the Licensed Property by any third party.


9.6

Control of Actions


 

NSI shall have the sole right to initiate any and all legal proceedings against
any such third party and, without limiting the generality of Section 2.2 of
Article II hereof, NSMY shall cooperate with NSI in the pursuit of any such
proceeding. NSI shall retain any damage award obtained from such third party. If
NSI elects not to pursue any infringement, NSMY shall have the right to do so at
its own expense and shall retain any damage award obtained from any third party.



ARTICLE X
NATURE OF RELATIONSHIP

The relationship of NSMY and NSI shall be and at all times remain, respectively,
that of Licensee and Licensor. Nothing contained or implied in this Agreement
shall be construed to constitute either Party as the legal representative or
agent of the other or to constitute or construe the Parties as partners, joint
venturers, co-owners or otherwise as participants in a joint or common
undertaking. Neither Party is authorized to conclude any contract or agreement
or make any commitment, representation or warranty that binds the other or
otherwise act in the name of or on behalf of the other Party.


ARTICLE XI
CONFIDENTIALITY

11.1

NSMY Confidentiality


 

NSMY agrees that, during and after the term of this Agreement, NSMY shall
maintain in confidence all NSI Confidential Information and shall not disclose
any NSI Confidential Information to any third party or use any NSI Confidential
Information for any purpose whatsoever except as contemplated by this Agreement.
In maintaining the confidentiality of NSI Confidential Information, NSMY shall
exercise the same degree of care that it exercises with its own confidential
information, and in no event less than a reasonable degree of care. NSMY shall,
without limiting its obligation to maintain the NSI Confidential Information in
confidence, use commercially reasonable efforts to ensure that each of its
employees and contractors holds in confidence and makes no use of any NSI
Confidential Information for any purpose other than those permitted by this
Agreement. NSMY shall use its best efforts to ensure that no person other than
its employees shall have access to NSI Confidential Information without the
prior written consent of Nu Skin, and shall restrict access to NSI Confidential
Information to those having a need for access thereto.


11.2

NSI Confidentiality


 

NSI agrees that, during and after the term of this Agreement, NSI shall maintain
in confidence all NSMY Confidential Information and shall not disclose any NSMY
Confidential Information to any third party or use any NSMY Confidential
Information for any purpose whatsoever except as contemplated by this Agreement.
In maintaining the confidentiality of NSMY Confidential Information, NSI shall
exercise the same degree of care that it exercises with its own confidential
information, and in no event less than a reasonable degree of care. Without
limiting its obligation to maintain the NSMY Confidential Information in
confidence, NSI shall use commercially reasonable efforts to ensure that each of
its employees and contractors holds in confidence and makes no use of any NSMY
Confidential Information for any purpose other than those permitted by this
Agreement. NSI shall use its best efforts to ensure that no person other than
its employees and contractors shall have access to NSMY Confidential Information
without the prior written consent of NSMY, and shall restrict access to NSMY
Confidential Information to those employees and contractors having a need for
access thereto.


11.3

Exceptions


 

The obligation of confidentiality contained in this Agreement shall not apply to
the extent that (i) either Party is required to disclose information by order or
regulation of a governmental agency or a court of competent jurisdiction,
provided, however, that such Party shall not, to the extent possible, make any
such disclosure without first notifying the disclosing Party and allowing the
disclosing Party a reasonable opportunity to seek injunctive relief from (or a
protective order with respect to) the obligation to make such disclosure, or
(ii) the Party receiving disclosed information can demonstrate that (A) the
disclosed information was at the time of such disclosure already in, or
subsequently becomes part of, the public domain other than as a result of
actions of the receiving Party, its Affiliates, employees, consultants, agents
or subcontractors in violation hereof; (B) the disclosed information was
received by the receiving Party on an unrestricted basis from a source unrelated
to the disclosing Party provided the receiving Party has no knowledge or reason
to know that such Party is under a duty of confidentiality with respect to such
information.


11.4

Unauthorized Disclosure


 

Each Party acknowledges and confirms that the Confidential Information of the
other Party constitutes valuable proprietary information and trade secrets of
the other Party and that the unauthorized use, loss or outside disclosure of
such information shall cause irreparable injury to the other Party. Each Party
shall notify the other Party immediately upon discovery of any unauthorized use
or disclosure of Confidential Information of the other Party, and will cooperate
with the other Party in every reasonable way to help regain possession of such
information and to prevent its further unauthorized use. Each Party acknowledges
that monetary damages may not be a sufficient remedy for unauthorized disclosure
of the Confidential Information of the other Party and that the other Party
shall be entitled, without waiving other rights or remedies, to such injunctive
or equitable relief as may be deemed proper by a court of competent
jurisdiction, and shall be entitled to recover reasonable attorneys’ fees for
any action arising out of or relating to a disclosure of such Confidential
Information.


11.5

Return of Confidential Information


 

NSMY shall, upon the request of NSI, return to NSI all NSI Confidential
Information, including any copies or reproductions thereof, in NSMY’s possession
or control.



ARTICLE XII
RESTRICTIONS ON NSMY’S ACTIVITIES

 

12.1

Acknowledgments by NSMY


 

NSMY acknowledges and agrees:


 

12.1(a) 

that the availability to NSMY pursuant to this Agreement of the NSI Confidential
Information and the Know How enables NSMY to commence, undertake and continue to
conduct a multi-level or direct sales business;


  12.1(b)

 

    that NSI and its Affiliates including those who are co-party to NSMY to
others of the Intercompany Agreements, conduct their respective businesses
synergistically on a worldwide basis and as an integrated business;


  12.1(c)

that the Products are promoted and sold by NSI and its Affiliates on a worldwide
basis through NSI's Independent Distributors;


 

12.1(d) 

that each of NSI’s Independent Distributors is entitled to market and sell,
whether by himself/herself/itself or by others of NSI’s Independent Distributors
in his/her/its downline organisation, the Products in any country in which NSI
or any of its Affiliates carries on business;


  12.1(e)

that accordingly the provisions of Section 12.2 of Article XII hereof are
necessary and reasonable to enable NSI and its Affiliates to protect:-


  i)

the NSI Confidential Information and the Know-How which are made available to
NSMY pursuant to the Agreement and which NSMY as a user is required to
safeguard; and


  ii)

the intellectual and other property which are owned by NSI and/or its Affiliates
and which NSMY is permitted to use as a licensee pursuant to this Agreement and
the others of the Intercompany Agreements;


 

12.1.(f) 

that in conducting any multi-level business or direct sales business, NSMY or
its Affiliate will necessarily use the NSI Confidential Information and the
Know-How made available to NSMY pursuant to this Agreement;


 

12.1.(g) 

that damages alone would not constitute an adequate remedy for a breach by NSMY
of its obligation under Section 12.2 of Article XII.


12.2

Restricted activities


 

Subject to the provisions of Section 12.4 of Article XII hereof:


 

12.2(a) 

for so long as this Agreement is in force, NSMY shall not and shall ensure that
its Affiliate will not establish, develop, carry on or assist in carrying on or
be engaged, concerned or interested in or provide technical, commercial or
professional advice to any business, enterprise or venture or hold, directly or
indirectly, any beneficial interest in a company carrying on in Malaysia a
multi-level or direct sales business in competition with NSI or any of its
Affiliates;


 

12.2(b) 

for so long as this Agreement is in force, NSMY shall not and shall ensure that
its Affiliate will not establish, develop, carry on or assist in carrying on or
be engaged, concerned or interested in or provide technical, commercial or
professional advice to any business, enterprise or venture or hold, directly or
indirectly, any beneficial interest in a company carrying on, in a country other
than Malaysia where NSI and/or any of its Affiliates carries on business, any
multi-level or direct sales business in competition with NSI or any of its
Affiliates;


 

12.2(c) 

NSMY shall not and shall ensure that its Affiliate will not, for a period of two
(2) years from the date of expiry or termination of this Agreement, establish,
develop, carry on or assist in carrying on or be engaged, concerned or
interested in or provide technical, commercial or professional advice to any
business, enterprise or venture or hold, directly or indirectly, any beneficial
interest in a company carrying on in Malaysia any multi-level or direct sales
business in competition with NSI or any of its Affiliates;


 

12.2(d) 

NSMY shall not and shall ensure that its Affiliate will not, for a period of
three (3) years from the date of expiry or termination of this Agreement,
establish, develop, carry on or assist in carrying on or be engaged, concerned
or interested in or provide technical, commercial or professional advice to any
business, enterprise or venture or hold, directly or indirectly, any beneficial
interest in a company carrying on in a country other than Malaysia, where NSI
and/or any of its Affiliates carries on business, any multi-level or direct
sales business in competition with NSI or any of its Affiliates;


 

12.2(e) 

for a period of two (2) years from the date of expiry or termination of this
Agreement, NSMY shall not and shall ensure that its Affiliate will not, for the
purpose of offering to such client or customer or obtaining from such supplier,
goods or services similar to or materially competing with those of NSI or any of
its Affiliates or the Products, solicit, canvass or entice away or endeavour to
solicit, canvass or entice away from the business of NSI or any of its
Affiliates, the custom of any person, firm or company who (as applicable) is or
was at any time during the period of twelve (12) months immediately preceding
the date of expiry or termination of this Agreement:


  (i)

following its negotiations with NSI or any of its Affiliates for the supply of
goods or services, a potential supplier of goods or services to NSI or any of
its Affiliates in relation to the business of NSI or that of any of its
Affiliates;


  ii)

a customer of or supplier to the business of NSI or that of any of its
Affiliates; or


  iii)

in the habit of otherwise dealing with NSI or any of its Affiliates in relation
to the business of NSI or that of any of its Affiliates; and


 

12.2(f) 

for so long as this Agreement is in force and effect and for a period of two (2)
years thereafter, NSMY shall not and shall ensure that its Affiliate will not
solicit or entice away from NSI or any of its Affiliates, any person who is an
officer, manager or employee of NSI or any of its Affiliates or who is seconded
or whose services are otherwise made available to NSMY or NSI or any of its
Affiliates.


12.3

Construction of restrictions


 

12.3(a) 

The obligations contained in Section 12.2 of Article XII hereof shall be
construed as separate obligations and if one or more of such obligation is/are
held to be against the public interest or unlawful or in any way an unreasonable
restraint of trade, the remaining obligations shall continue to bind NSMY.


 

12.3(b) 

If any obligation contained in Section 12.2 of Article XII hereof would be void
as drawn in any jurisdiction but would be valid if the period or territory of
application were reduced or if some part of the obligation were deleted, the
obligation in question shall apply in such jurisdiction with such modification
as may be necessary to make it valid and effective.


12.4

Limits on restriction


 

The provisions of Section 12.2 of Article XII hereof shall not apply to:-


 

12.4(a) 

the sale, marketing or distribution of products which are not personal care,
nutritional products or other products marketed by NSI or any of its Affiliates
from time to time; or


 

12.4(b) 

the holding by NSMY or its holding company of not more than two percent (2%) of
the ordinary shares of a company carrying on any multi-level or direct sales
business which is the same as or similar to that of NSI or any of its Affiliates
if such company is listed on the Kuala Lumpur Stock Exchange or other recognised
stock exchange and the ordinary shares of such company are quoted on (as
applicable) the Kuala Lumpur Stock Exchange or other recognised stock exchange.



ARTICLE XIII
MAINTENANCE OF LICENSED PROPERTY; RECORDING

13.1

Maintenance


 

NSI shall use its best efforts and take all reasonable steps consistent with its
existing internal policies and procedures and with this Agreement to maintain
the Licensed Property in the Territory. In no event shall the provisions of this
Article XIII be construed to require NSI to establish or maintain a branch
office, subsidiary corporation or fixed place of business or similar permanent
establishment in the Territory. NSI, in its sole discretion, shall have the
right to record this Agreement or proof thereof, or to enter NSMY as a
registered user in the Territory. NSMY agrees to cooperate, as reasonably
requested by NSI, in arranging for such recordings or entries, or in canceling
such recordings or entries in the event of amendments to or termination of this
Agreement for any reason.


13.2

Cancellation


 

Upon the expiration or the termination of any reason of this Agreement, the
Parties shall do everything necessary to effect the cancellation of the record
of NSMY as a registered user of the Licensed Property in the Territory.



ARTICLE XIV
MISCELLANEOUS

 

14.1

Assignment


 

This Agreement shall be binding on and inure to the benefit of the respective
successors, assigns and beneficiaries of the Parties; provided that neither
party may assign this Agreement or any rights or obligations hereunder, whether
by operation of law or otherwise, without the prior written consent of the other
Party, which consent may be withheld or granted with or without conditions at
the sole discretion of such other Party. Any such attempted assignment, without
the requisite written consent, shall be void and unenforceable. Notwithstanding
the foregoing, NSI may assign this Agreement to any of its Affiliates.


14.2

Force Majeure


 

A Party shall not be responsible for failure to perform hereunder due to force
majeure, which shall include, but not be limited to: fires, floods, riots,
strikes, labor disputes, freight embargoes or transportation delays, shortage of
labor, inability to secure fuel, material, supplies, equipment or power at
reasonable prices or on account of shortage thereof, acts of God or of the
public enemy, war, terrorist activities or civil disturbances, any existing or
future laws, rules, regulations or acts of any government (including any orders,
rules or regulations issued by any official or agency or such government)
affecting a Party that would delay or prohibit performance hereunder, or any
cause beyond the reasonable control such Party. If an event of force majeure
should occur, the affected Party shall promptly give notice thereof to the other
Party and such affected Party shall use its reasonable best efforts to cure or
correct any such event of force majeure.


14.3

Governing Law


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah, applicable to contracts made and to be wholly performed
within such State.


14.4

Dispute Resolution


 

Any dispute or difference which may arise between the Parties at any time
hereafter whether during the continuance in force of this Agreement or upon or
after its termination, touching any matter or thing herein contained or the
operation or construction of this Agreement or any matter or thing in any way
connection with, arising from or in relation to this Agreement or the rights,
duties or liabilities of the Parties hereunder shall be finally settled by
arbitration in accordance with the International Arbitration Rules of the
American Arbitration (“AAA”).


  14.4(a)

A reference to arbitration shall be to three (3) arbitrators.


 

14.4(b) 

The arbitration shall be held in Provo, State of Utah, United States of America
and the language to be used in the arbitral proceedings shall be English.


 

14.4(c)  

Pending the commencement of the arbitral proceedings, either Party may apply, to
the courts in Utah and/or Malaysia (which shall have non-exclusive jurisdiction)
for the grant of interim injunctions and orders for the protection and
preservation of property subject of or relating to this Agreement. For the
purposes of this Section 14.4(c) and as provided in the Arbitration Rules of the
AAA, arbitral proceedings shall be deemed to commence on the date when the
administrator of the AAA receives notice of arbitration from the Party
initiating the arbitration.


14.5

Applicability of Post-Effective Law


 

The parties agree that neither the Vienna Convention on the International Sale
of Goods nor any such similar law, treaty or act that becomes effective during
the term of this Agreement shall be applicable to this Agreement or the
transactions contemplated hereunder.


14.6

Waiver and Delay


 

No waiver by either Party of any breach or default in performance by the other
Party, and no failure, refusal or neglect of either party to exercise any right,
power or option given to it hereunder or to insist upon strict compliance with
or performance of the other Party’s obligations under this Agreement, shall
constitute a waiver of the provisions of this Agreement with respect to any
subsequent breach thereof or a waiver by either Party of its right at any time
thereafter to require exact and strict compliance with the provisions thereof.


14.7

Notices


 

A notice, request and other communication hereunder shall be in writing and
shall be deemed to have been duly given, if delivered by hand, courier or
registered airmail, or communicated by facsimile, cable or similar electronic
means to the address, facsimile number or cable identification number provided
below (or as changed in accordance with this Section 14.7) of the Party to whom
it is addressed and shall be deemed to be given if delivered by hand or courier,
at the time of delivery or if communicated by facsimile, cable or similar
electronic means, at the time that receipt thereof has been confirmed by return
electronic communication or signal that the message has been received, or if
mailed, ten (10) days after dispatch by registered airmail, postage prepaid:-


If to NSMY:   Nu Skin (Malaysia) Sdn. Bhd.
Office Lot 04-01, Level 4
PNB Darby Park Retail
No. 10, Jalan Binjai
50450 Kuala Lumpur
Malaysia
Attn: Managing Director
Facsimile No.: 603-2170 7799  


If to NSI:   Nu Skin International, Inc.
75 West Center Street,
Provo, Utah 84601
United States of America
Attn: General Counsel
Facsimile No: (801) 345-5999  


 

Either Party may change its facsimile number, cable identification number or
address by a notice given to the other Party in the manner set forth above.


14.8

Integrated Contract


 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes all prior or contemporaneous
negotiations, representations, agreements and understandings (both oral and
written) of the Parties.


14.9 Modifications and Amendments

 

No supplement, modification or amendment of this Agreement shall be binding
unless it is in writing and executed by both of the Parties.


14.10 Severability

 

To the extent that any provision of this Agreement is (or in the opinion of
counsel mutually acceptable to both Parties would be) prohibited, judicially
invalidated or otherwise rendered unenforceable in any jurisdiction, such
provision shall be deemed ineffective only to the extent of such prohibition,
invalidation or unenforceability in that jurisdiction, and only within that
jurisdiction. Any prohibited, judicially invalidated or unenforceable provision
of this Agreement will not invalidate or render unenforceable any other
provision of this Agreement, nor will such provision of this Agreement be
invalidated or rendered unenforceable in any other jurisdiction.


14.11

Counterparts and Headings


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. All headings and captions are inserted for convenience of
reference only and shall not affect the meaning or interpretation of any
provision hereof.


IN WITNESS WHEREOF, the Parties have, by their respective duly authorized
representatives, executed this Agreement as of the day and year first above
written.

NU SKIN INTERNATIONAL, INC.

By:    /s/  Steven J. Lund

Name: Steven J. Lund

Its: President



NU SKIN (MALAYSIA) SDN. BHD.

By:     Datuk Mohd Nadzmi Bin Mohd Salleh

Name:    Datuk Mohd Nadzmi Bin Mohd Salleh

Its:    Director